Citation Nr: 0945190	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1952 
to February 1955 and from November 1990 to June 1991 with 
service in Southwest Asia from January to May 1991.  He died 
in July 2002.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision issued by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.

The Board denied the appellant's claim in an August 2007 
decision, and the appellant appealed the Board's action to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2008 Order, the Court vacated and 
remanded the August 2007 Board decision that denied the claim 
for service connection for the cause of the Veteran's death.  
The Board remanded the claim in September 2008 pursuant to 
the July 2008 Joint Motion for Remand and Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Unfortunately, correspondence sent by RO in August 2002 and 
by the AMC in December 2008 did not notify the appellant of 
any of the elements required in Hupp.  The Veteran had not 
filed any claims for service connection prior to his death, 
and the appellant appears to have actual knowledge of the 
requirements to substantiate a DIC claim based on a condition 
not yet service-connected.  She contends that the Veteran was 
exposed to toxic chemicals during his second period of 
service, he died from colon cancer with liver metastasis, and 
she provided a private medical opinion dated in April 2004, 
suggesting that in-service toxic chemical exposure possibly 
caused his cancer.  Nevertheless, as the claim is being 
returned for additional development, the AMC/RO must ensure 
that the appellant receives a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an 
explanation of the evidence and information required to 
substantiate a DIC claim in accordance with Hupp.

In September 2008, the Board instructed the AMC/RO to obtain 
the Veteran's service personnel records, to search the unit 
history of the 140th Field Service Company for any documented 
information of toxic chemical exposure, and to obtain a VA 
medical opinion to address whether the Veteran's cause of 
death, colon cancer with liver metastasis, was incurred in or 
aggravated by active service, to include any verified toxic 
chemical or medication exposure during service in Southwest 
Asia.  The physician was requested to comment on an April 
2004 statement from a private physician that was included in 
the record.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to obtain 
an additional VA opinion and to readjudicate the claim.

In May 2009 a VA physician provided a medical opinion 
regarding the cause of the Veteran's death, but he did not 
comment on the April 2004 private medical opinion as 
requested.  Accordingly, the Board finds that the appeal must 
be remanded to provide the appellant with an additional VA 
medical opinion that includes comments on the April 2004 
private medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a condition not yet 
service-connected, in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  The Veteran's claims file should 
returned to the VA physician who provided 
the May 2009 opinion, or if he is not 
available, to a difference VA physician, 
preferably an oncologist, for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's cause 
of death, colon cancer with liver 
metastasis, was incurred in or aggravated 
by active service, to include any verified 
toxic chemical or medication exposure 
during service in Southwest Asia.  The 
physician is to review the copy of the 
Federal Register 73 Fed. Reg. 42411-42414 
(July 21, 2008) (associated with the 
claims folder), particularly the 
discussion of the National Academy of 
Sciences Report on Gulf War and Health: 
Updated Literature Review of Sarin.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the medical 
opinion.  The physician should also 
comment on the April 2004 statement of the 
Veteran's private physician that is 
included in the record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


